Opinion delivered June 9, 1873, by
Walker, J.
On 25 January, 1872, the court appointed re-reviewers to view a public road in West Brunswick township, leading from a point on Jonathan Hein’s land to a point on the Centre turnpike.
On the ix March, 1872, the report is marked filed. On 20 May, 1872, exceptions were filed to its confirmation, and on 1 June, 1872, the report was confirmed nisi.
The exceptions are, 1st, that the re-reviewers did not report at the next term of the court, and 2d, that there is no reference to improvements.
The 3d section of the act of 13 June, 1836, (Purdon’s Dig. 1272, pi. 3,) requires viewers to report at the next term of court. The record shows that the report was filed on 11 March, 1872, and Mr. Rahn, the clerk,, proves that it was not presented in open court, but merely left with him¡ in his office.
This was not a report to the court as required by the act of assembly and the 83^ rule of court. Gibson v. Guy Mill road, 1 Wr. 255; 12 C. 9. But the record shows that the report was confirmed nisi on 1 June, 1872. The law is well settled that the power of the viewers is expended after the next term. Paradise Road, 5 C. 20; Boyer’s Road, 1 Wright 257; Chartiers Township Road, 12 Wr. 314; Metzler and Huyer’s Road, 12 P. F. S. 151.
But it is contended that a report made on 1 June, is made at the March term. This raises the question as to what constitutes the regular term of court. The act of 5 April, 1849, (P. L. 368,) section 4 requires the courts to be held in Schuylkill county on the first Mondays of March, June, September and December, for four weeks. And the supreme court has decided in Horton & Heil v. Miller, 2 Wr. 270, that the term of court in Schuylkill county commences on the first Mondays of March, June, September and December, and continue for four weeks. “This,” they say, “is the term fixed and known by the law.”
The act of 14 April, 1834, authorizes the court to adjourn from term to term, and to decide all matters depending therein with the same effect as they might or could do at the terms appointed for the holding of such *186courts. “This," Judge Thompson says, “plainly distinguishes between courts holden wider the power to adjourn and the terms of courtfixed by law' ’
Mr. F. W. Bechtel, for exceptants ; Mr. Bawling, contra.
Then again the 83% rule of court provides that the term of court for j presenting reports'of road viewers shall be four weeks, commencing on first Monday of each term. These authorities settle the question that a report of road viewers made on 1 June, 1872, is not made at March term, 1872. It is unnecessary to notice the other exception, for if the report had been regular in other respects, and the Viewers had omitted to note the improvements, it would be referred buck to them for correction. Potts’ appeal, 3 Harris 414; Towamenda Road, 10 Barr 195.
For these reasons the report of viewers is set aside.